DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Original claims 1-20 are pending and under examination.

Claim Objections
2.	Claims 2-15 are objected to because of the recitation “The complex”.  Appropriate correction to “The nanosized complex” is required.

3.	 Claims 8 and 18 are objected to because they recite “ECO” and “ECLn”.  These abbreviations are not obvious nor are they commonly used in the art and thus, should not be recited in the claims without at least once reciting the structural formulae for which these abbreviations are used.  Appropriate correction to include the structural formulae is required.

4.	Claims 14, 15, 19, and 20 are objected to because of the recitations “lncRNA” and “onco-lncRNA”.  Appropriate correction to “an lncRNA” and “an onco-lncRNA” is required.

Double Patenting
5.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,129,845, in view of Lai et al. (Med. Oncol., 2012, 29: 1810-1816).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same nanosized complex comprising siRNA and the compound set forth by the instant formula (I).   The patent claims do not recite a method for treating cancer.  Lai et al. teach that lncRNA MALAT1 plays an important role in hepatocellular carcinoma .

7.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-18 of U.S. Patent No. 10,792,374.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same nanosized complex comprising an siRNA and the compound set forth by the instant formula (I).  Thus, the patent claims and the instant claims are obvious variants.

8.	Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/943,008 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same nanosized complex comprising siRNA and the compound set forth by the instant formula (I).  Thus, the application claims and the instant claims are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
s 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/487,562 (reference application), in view of Lai et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same nanosized complex comprising siRNA and the compound set forth by the instant formula (I).  The application claims do not recite a method for treating cancer.  Lai et al. teach that lncRNA MALAT1 plays an important role in hepatocellular carcinoma progression and suggest therapy via silencing MALAT1 (see Abstract; p. 1815, column 2).  Based on this teaching and suggestion, one of skill in the art would have found obvious to modify the composition recited in the application claims by using an siRNA targeting MALAT1 and further administering this composition to a patient affected by hepatocellular carcinoma with the reasonable expectation that doing so would treat hepatocellular carcinoma in this patient.  Thus, the application claims and the instant claims are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

10.	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633